Citation Nr: 1043593	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-38 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to an initial compensable rating for allergic 
rhinitis and deviated nasal septum of the left side, status-post 
septoplasty.  

3.  Entitlement to an initial compensable rating for perforation 
of the tympanic membrane. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 
2006. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied the Veteran's claim of 
service connection for a bilateral hearing loss disability, and 
granted service connection for allergic rhinitis and deviated 
nasal septum of the left side, status-post septoplasty and 
perforation of the tympanic membrane and assigned noncompensable 
evaluations for both disabilities.  

In July 2010, the Veteran presented testimony before the 
undersigned in a travel board hearing at the RO.  A copy of the 
transcript has been associated with the claims folder. 

The issues of service connection for a bilateral hearing loss 
disability and an initial compensable rating for allergic 
rhinitis and deviated nasal septum of the left side, status-post 
septoplasty are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected perforation of the tympanic 
membrane is currently evaluated at the maximum schedular rating 
available, and factors warranting extraschedular consideration 
have not been shown.

CONCLUSION OF LAW

The criteria for an initial compensable rating for perforation of 
the tympanic membrane have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.87, 
Diagnostic Code 6211 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2006, prior to the May 2007 
rating decision, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The December 2006 letter also notified the Veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based on 
all the evidence in the June 2009 supplemental statement of the 
case.  The Veteran was able to participate effectively in the 
processing of his claim. There is no indication in the record or 
reason to believe that the ultimate decision of the originating 
agency on the merits of the claim would have been different had 
complete notification been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in conjunction 
with his claim.  The Veteran was provided with a VA examination 
in January 2007.  This report reflects that the examiner reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination, and 
rendered an appropriate diagnosis and opinion consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that this examination report is adequate for purposes 
of rendering a decision in the instant appeal.  See 38 C.F.R. § 
4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not contended 
otherwise.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his perforation of the 
tympanic membrane 
 is more disabling than contemplated by the current 
noncompensable evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  Each disability must be viewed in relation to its 
history, with an emphasis on the limitation of activity imposed 
by the disabling condition.  Medical reports must be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.7.  

Since the initial grant of service connection, the Veteran's 
perforation of the tympanic membrane has been assigned a non-
compensable rating.  In an appeal of an initial rating, 
consideration must be given to "staged" ratings, i.e., disability 
ratings for separate periods of time based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.


The Veteran's disability has been evaluated under Diagnostic Code 
6211 which provides a noncompensable (0 percent) rating for 
perforation of the tympanic membrane. 38 C.F.R. § 4.87.  As the 
Veteran is currently receiving the maximum available evaluation 
under Diagnostic Code 6211, a higher evaluation is not available 
for this disability.  

The Board has also considered rating the Veteran's residuals of a 
right ear perforation under Diagnostic Code 6210 for chronic 
otitis externa which provides for a 10 percent rating with 
swelling, dry and scaly or serious discharge, and itching 
requiring frequent and prolonged treatment.  See 38 U.S.C.A. § 
4.87, Diagnostic Code 6210.  At his January 2007 VA examination, 
the Veteran denied any current problems with his ear other than 
difficulty localizing sound and understanding speech in 
background noise.  While the Veteran was noted to have a 
thickened tympanic membrane in his right ear, the examiner 
observed no middle ear effusion or erythema in either ear.  There 
is no evidence that he has had swelling, dry and scaly or serious 
discharge and itching requiring frequent and prolonged treatment 
to warrant a 10 percent rating under Diagnostic Code 6210.  As 
such, rating the disability by analogy under Diagnostic Code 6210 
would not result in any higher rating.  Moreover, absent a 
demonstration of the requisite symptomatology, there is no basis 
for a separate rating for otitis externa.

In sum, the residuals of a right ear perforation are not better 
rated under another Diagnostic Code, even though he may not 
receive a compensable rating under the current code section.  
Thus, the claim must be denied.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by explanation 
and evidence).   

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point since the effective date of the grant of 
service connection has the Veteran's residuals of a tympanic 
membrane perforation been shown to be so exceptional or unusual 
as to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  

To the extent that the Veteran asserts that his service connected 
tympanic membrane perforation results in a hearing loss 
disability, this matter is addressed in the Remand below.  The 
rating schedule adequately compensates the claimant for the 
problems caused by his residuals of a tympanic membrane 
perforation.  The evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  There simply is no objective evidence that his 
residuals of a right ear perforation, acting alone, has resulted 
in frequent periods of hospitalization or in marked interference 
with employment.   

In this case, the Board finds that the schedular criteria are 
adequate to rate the residuals of a right ear perforation under 
consideration.  Given the lack of objective evidence showing  
unusual disability not contemplated by the rating schedule,  the 
Board concludes that the threshold requirement for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See 
Thun v. Peake, 22 Vet. App.  111 (2008). 

The Board further finds that, since the effective date of service 
connection, there were no distinct periods of time during which 
the Veteran's disability was compensable.  He is accordingly not 
entitled to receive a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for perforation of the tympanic 
membrane is denied. 




REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

As to the claim for service connection for a bilateral hearing 
loss disability, the Veteran was afforded an audiological 
examination in January 2007.  While the Veteran has asserted that 
he sustained acoustic trauma during service, the January 2007 
examination report did not show hearing loss for VA compensation 
purposes.  See 38 C.F.R. § 4.85 (2010).  However, during his July 
2010 hearing, the Veteran testified that his hearing had worsened 
since he was examined in 2007.  On remand, the Veteran should be 
afforded an examination to determine the current nature, 
severity, and etiology of any hearing loss disability to include 
whether such disability, if present, is etiologically related to 
the Veteran's service connected tympanic membrane or allergic 
rhinitis and deviated nasal septum.

As to the increased rating claim for allergic rhinitis and 
deviated nasal septum of the left side, status-post septoplasty, 
the Veteran was afforded an examination in January 2007.  During 
the examination, the Veteran reported mild symptoms which were 
improved by the use of medication.  Most recently, during his 
July 2010 hearing, the Veteran testified to symptoms which seem 
to be more severe than he indicated at his January 2007 
examination.  For example, the Veteran now states that his 
allergy medications are no longer effective in relieving his 
symptoms, and that he has sleep impairments associated with his 
disability.  The United States Court of Appeals for Veterans 
Claims Court has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the 
current level of disability is at issue, a contemporaneous 
examination of the Veteran's allergic rhinitis and deviated nasal 
septum is necessary to accurately assess his disability picture. 



Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with an appropriate VA 
medical facility for the Veteran to be 
afforded an appropriate VA examination to 
determine the nature, extent, and etiology of 
any bilateral hearing loss disability found 
to be present.  The claims folders should be 
made available to and reviewed by the 
examiner; and the examiner must indicate on 
the examination report that such a review was 
undertaken.  All indicated studies, including 
an audiological evaluation, should be 
performed, and all findings should be 
reported in detail.

The examiner should determine whether there 
is a 50 percent or greater probability that 
the Veteran has a bilateral hearing loss 
disability that is either 

(a).  Related to service, to specifically 
include due to his report of in-service 
exposure to loud noise, or 

(b)   Etiologically related to his service 
connected allergic rhinitis and deviated 
septum or perforated tympanic membrane.  

The rationale for all opinions expressed 
should be provided in a legible report.

2.  Make arrangements with an appropriate VA 
medical facility for the Veteran to be 
afforded a VA examination to determine the 
nature and severity of his allergic rhinitis 
and deviated nasal septum of the left side, 
status-post septoplasty.  The claims folders 
are to be provided to the examiner for review 
in conjunction with the examination.  In 
accordance with the AMIE worksheet for rating 
allergies/sinus disabilities, the examiner is 
to thereafter provide a detailed review of 
the Veteran's history, current complaints, 
and the nature and extent of his disability.  
The examiner should specifically discuss the 
nature and relationship of any sleep 
disability to his service-connected allergic 
rhinitis disability.   All indicated tests 
and studies deemed appropriate by the 
examiner must be accomplished.

3.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claims.  If action remains 
adverse to the Veteran, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


